Citation Nr: 0922821	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had service in the Massachusetts Army National 
Guard (MARNG) from May 1969 to February 1974, service in the 
Rhode Island Army National Guard (RIARNG) from February 1974 
to December 1976, and service in the Army Reserves from 
December 1976 to October 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in March 2009.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.  At that time, the record 
was left open for a period of 60 days to allow the Veteran to 
submit additional medical evidence.  The Veteran submitted no 
additional evidence during this time or at any time 
thereafter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or an injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).  

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2008).  The term inactive duty training is defined, 
in part, as duty, other than full- time duty, under sections 
316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the 
prior corresponding provisions of law.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2008).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
Veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Factual Background and Analysis

As a preliminary matter, the Veteran's record of assignments 
revealed that he had service in the Massachusetts Army 
National Guard (MARNG) from May 1969 to February 1974, 
service in the Rhode Island Army National Guard (RIARNG) from 
February 1974 to December 1976, and service in the Army 
Reserves from December 1976 to October 1989.

In this instance, it is unclear from the record associated 
with the claims file which periods of Army National Guard 
and/or Army Reserve service were for the purposes of active 
duty, active duty for training, or inactive duty training.  
While the Board notes that the RO attempted to contact the 
MARNG and RIARNG to obtain copies of the Veteran's service 
treatment records (STRs), there has been no attempt to 
contact these agencies, the National Personnel Records Center 
(NPRC), or any other appropriate service department or agency 
to attempt to obtain a complete copy of the Veteran's service 
personnel records (SPRs) or verify the Veteran's dates of 
active duty, active duty for training, and inactive duty 
training.  Thus, the RO should undertake such action.    

The Veteran in this case testified that he sustained hearing 
damage at Fort Dix, New Jersey during basic training in July 
1969.  See Hearing Transcript, p. 6; see also May 2005 VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension.  In particular, the Veteran testified that his 
weapon misfired and that he was struck in the right ear.  
Thereafter, the Veteran testified that he had fluid in the 
ear and that he was subsequently hospitalized for an ear 
infection approximately one week after this incident.  
According to the Veteran, he was hospitalized for a period of 
five days as a result of this incident.  The Veteran further 
indicated that his ears started ringing "and it never went 
away."  

Service treatment records associated with the claims file are 
negative for a diagnosis of or treatment for a hearing loss 
disability as defined VA regulations or tinnitus.  See 38 
C.F.R. § 3.385 (2008).  There is also no in-service evidence 
to show that the Veteran was hospitalized for hearing damage 
and/or an ear injury as he described during the March 2009 
hearing.  The Board notes, however, that the Veteran was 
hospitalized in August 1969 for an upper respiratory 
infection (URI).  An ear, nose, and throat examination 
conducted at that time was negative.  The impression was 
"infection, upper respiratory, diffuse, acute, [line of 
duty] LOD: Yes."

Accordingly, the RO should contact the Veteran to determine 
if he was hospitalized for hearing damage and/or an ear 
injury at any other time during his period of service.  The 
Veteran should also be advised that the August 1969 in-
service hospitalization report associated with the claims 
file contained no references to a firing range accident, an 
ear injury, ear infection, hearing damage, or tinnitus as 
described in the Veteran's March 2009 hearing testimony.

Post-service evidence of record revealed that the Veteran was 
afforded a private neurological examination in October 2004.  
The results of this examination were interpreted to show 
"[d]elayed latency peak I consistent with a conductive 
hearing loss or a proximal neural sensory hearing loss 
bilaterally."  In light of this evidence, the Veteran should 
be asked to identify all VA and non-VA sources of treatment 
for his claimed hearing loss and tinnitus disabilities.

The Board notes that the absence of documented hearing loss 
while in service is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
When the Veteran does not meet the regulatory requirements 
for a disability at separation, he can still establish 
service connection by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  According to Charles v. 
Principi, 16 Vet. App. 370, 374 (2002), the Veteran is also 
competent to provide lay evidence of his experiencing ringing 
in the ears since service.   

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, a VA examination is 
necessary to determine the nature and etiology of the 
Veteran's claimed audiological disabilities and to obtain an 
opinion as to whether they are related to noise exposure in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to identify all VA and non-VA 
sources of treatment for his claimed 
hearing loss and tinnitus disabilities.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.

The RO should also contact the Veteran to 
determine whether he was hospitalized on 
more than one occasion during any period 
of service for an ear injury and/or 
hearing damage.  The Veteran should be 
further advised that the August 1969 in-
service hospitalization report associated 
with the claims file contained no 
references to a firing range accident, an 
ear injury, ear infection, hearing damage, 
or tinnitus as described in the Veteran's 
March 2009 hearing testimony.

2.  The RO should contact the 
Massachusetts Adjutant General, Rhode 
Island Adjutant General, and the 
appropriate service department and/or 
Federal agency, to include the National 
Personnel Records Center (NPRC), to obtain 
a complete copy of the Veteran's service 
personnel records.  In addition, the RO 
should verify the Veteran's dates of 
active duty, active duty for training, and 
inactive duty training in the Army 
National Guard and Army Reserves.  If no 
such records exist, a notation indicating 
as such should be included in the claims 
file.  

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an audiological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should assess the severity of 
the Veteran's claimed audiological 
disabilities.  The examiner is asked to 
express an opinion as to whether the 
Veteran has a current bilateral hearing 
loss disability as contemplated by 38 
C.F.R. § 3.385, and if so, whether the 
current hearing loss disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's claimed noise exposure during 
active military service or to any other 
incident of active service.  The examiner 
must state whether the Veteran reports a 
continuity of hearing problems since 
service and acknowledge such statements 
made by the Veteran, if any, in offering 
the opinion.  If the Veteran does not have 
a bilateral hearing loss disability as 
contemplated by 38 C.F.R. § 3.385, the 
examiner should indicate as such.  The 
examiner must provide a complete rationale 
for any stated opinion, and is also 
advised that the absence of a hearing loss 
disability at the time of discharge from 
service is not detrimental to the 
Veteran's claim.

The examiner is also asked to express an 
opinion as to whether the Veteran's 
current tinnitus is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
noise exposure during active military 
service or to any other incident of active 
service.  The examiner must state whether 
the Veteran reports a continuity of 
hearing problems since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




